Citation Nr: 1701383	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-26 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1980 and from May 1985 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinet part, denied service connection for bilateral hearing loss.

The Veteran testified before the undersigned at a Board videoconference hearing in October 2016.  A transcript of the hearing has been reviewed and associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that this hearing loss disability is related to noise exposure during military service.  Alternatively, he contends that the condition is secondary to his service-connected tinnitus.  See February 2011 VA Form 21-526b: Veteran's Supplemental Claim for Compensation.  In a statement received in May 2011, the appellant reported that his hearing loss has gradually worsened over time in connection with his tinnitus.  

The appellant underwent a VA examination in January 2011 at which time mild bilateral sensorineural hearing loss was diagnosed.  In a March 2011 addendum opinion, the examiner determined that it was not likely that the Veteran's hearing loss is a result of military noise exposure.  However, she did not provide an opinion as to whether the appellant's bilateral hearing loss is caused or aggravated by his service-connected tinnitus.  Thus, the March 2011 addendum opinion is inadequate to determine the service connection claim.

The Board acknowledges the private medical opinion of record received in November 2016.  The physician concluded that the appellant's hearing loss is related to noise exposure during military service; however, his opinion was based on inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this regard, the physician noted that apart from noise exposure during military service, the Veteran had no other significant noise exposure.  Notably, during the Board hearing, the Veteran reported post-service noise exposure.  Specifically, he stated that he worked in landscaping for 3 years following military service and was exposed to noises from lawn mowers.  He also reported that he worked at a plant making computer boards and used hydraulic presses.  He indicated that it was not a quiet environment.  See October 2016 Board Hearing Transcript at 4-6.  The Board observes that the physician reported that the appellant had been awarded service-connected for hearing loss.  However, the issue of service connection for bilateral hearing loss is currently on appeal.  In light of the forgoing, the Board finds that the private opinion of record is insufficient to determine the claim of service connection for bilateral hearing loss.

As the medical evidence of record is inadequate to determine the appellant's service connection claim on appeal, an additional VA examination must be provided on remand and an opinion must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The claims file, including this remand, must be reviewed by the examiner to become familiar with the pertinent evidence and the history of the appellant's hearing loss disability.

Following examination of the Veteran and review of the claims file, the examiner should provide opinions to the following:

a.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by his service-connected tinnitus?

b.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss is aggravated (permanently worsened beyond the natural course) by his service-connected tinnitus?

If aggravation is found, please identify the baseline level of disability prior to aggravation.

c.  If the Veteran's bilateral hearing loss is not caused or aggravated by his service-connected tinnitus, is it at least as likely as not (a 50 percent probability or greater) that the his bilateral hearing loss had its onset during military service or is otherwise related to such service.

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

In rendering the above opinion, the examiner is advised that the mere absence of evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner is asked to discuss the impact of in-service and post-service noise exposure on the current hearing loss disability.  

The examiner is to consider the lay statements of record regarding the onset of hearing loss.  The examiner is advised that laypersons are competent to report symptoms and treatment, and that their reports must be taken into account in formulating the requested opinion.

2. If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



